Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “wherein transmitting, by the terminal, the uplink data to the network side device in the N uplink beam directions corresponding to the N uplink sounding pilot indices, comprises: transmitting, by the terminal, the uplink data to the network side device in the N uplink beam directions corresponding to the N uplink sounding pilot indices according to a transmission mode indicated explicitly or implicitly by the network side device, wherein transmitting, by the terminal, the uplink data to the network side device in the N uplink beam directions corresponding to the N uplink sounding pilot indices according to the transmission mode indicated explicitly or implicitly by the network side device, comprises: transmitting simultaneously, by the terminal using a spatial multiplexing transmission manner, a port-level transmission diversity transmission manner, a beam- level transmission diversity transmission manner, a non-codebook precoding transmission manner or a single-port transmission manner explicitly or implicitly indicated by the network side device, the uplink data to the network side device in a part or all of the N uplink beam directions corresponding to the N uplink sounding pilot indices according to the simultaneous uplink data transmission mode indicated explicitly or implicitly by the network side device and according to the spatial multiplexing transmission manner, the port-level transmission diversity transmission manner, the beam-level transmission 
 	Independent claim 8 requires “wherein, receiving, by the network side device, the uplink data transmitted by the terminal in N uplink beam directions corresponding to the N uplink sounding pilot indices, comprises: receiving, by the network side device, the uplink data transmitted by the terminal in the N uplink beam directions corresponding to the N uplink sounding pilot indices according to a transmission mode indicated explicitly or implicitly by the network side device, wherein, receiving, by the network side device, the uplink data transmitted by the terminal in the N uplink beam directions corresponding to the N uplink sounding pilot indices according to the transmission mode indicated explicitly or implicitly by the network side device, comprises: receiving, by the network side device, the uplink data simultaneously transmitted by the terminal using a spatial multiplexing transmission manner, a port-level transmission diversity transmission manner, a beam-level transmission diversity transmission manner, a non-codebook precoding transmission manner or a single-port transmission manner in a part or all of the N uplink beam directions corresponding to the N uplink sounding pilot indices according to the simultaneous uplink data transmission mode indicated explicitly or implicitly by the network side device and according to the spatial multiplexing transmission manner, the port-level transmission diversity transmission manner, the beam-level transmission diversity transmission manner, the non-codebook precoding transmission manner or the single-port transmission manner, wherein the spatial multiplexing transmission manner, the port-level transmission diversity transmission manner, the beam- level transmission diversity transmission manner, the non-codebook precoding transmission manner or the single-port transmission manner is explicitly or implicitly indicated by the network side device”.

 	The prior art of record (in particular, Mao et al (US 2019/0081751) (hereinafter Mao) does not disclose, with respect to claim 1, “wherein transmitting, by the terminal, the uplink data to the network side device in the N uplink beam directions corresponding to the N uplink sounding pilot indices, comprises: transmitting, by the terminal, the uplink data to the network side device in the N uplink beam directions corresponding to the N uplink sounding pilot indices according to a transmission mode indicated explicitly or implicitly by the network side device, 	wherein transmitting, by the terminal, the uplink data to the network side device in the N uplink beam directions corresponding to the N uplink sounding pilot indices according to the transmission mode indicated explicitly or implicitly by the network side device, comprises: 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.